Citation Nr: 1726531	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability and a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to December 1978.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, December 2015, and May 2016, the Board remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is needed before the Board may adjudicate the merits of the Veteran's claim for service connection.

The Veteran asserts that his right knee disability is aggravated by his service-connected left knee disability.

In December 2016, the Veteran was afforded a VA knee examination.  The December 2016 examiner was requested to provide an opinion on whether the Veteran's right knee disability was aggravated by his service-connected left knee disability.  The December 2016 examiner opined that it was less likely than not that the Veteran's right knee disability was aggravated by his service-connected left knee disability.  The examiner noted that the Veteran received a total knee arthroplasty (TKA) of the right knee in 2008; TKA of the left knee in 2016; and noted that the Veteran reported that his knees were hurting for several years.  The examiner reasoned that because the Veteran's right knee replacement was conducted many years before the left knee replacement, the Veteran's right knee pathology was much worse and progressed independent of the service-connected left knee disability.  The examiner further opined that if the Veteran's left knee disability were to have aggravated the Veteran's right knee disability, there would have been documented clinical pathology regarding the right knee at an earlier date, but that has not been supported in the medical record.  However, as the examiner did not take into account the Veteran's assertion that his right knee disability has aggravated his left knee disability, and the examiner primarily relied on the lack of earlier medical documentation regarding the right knee to support the provided opinion, the Board finds that the opinion is inadequate, and an addendum opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA examiner who conducted the December 2016 examination so that an addendum opinion may be obtained.  If the same examiner is not available, another examiner should provide the requested opinion.  The claims file and a copy of this remand must be provided to the examiner.

The examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is aggravated (increased in severity beyond natural progression) by his service-connected left knee disability?  Please explain your answer.

If you find that the Veteran's right knee disability is aggravated by his left knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.  

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

Please provide a robust rationale for the opinion expressed.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In offering the requested opinion, please consider medical and lay evidence dated both prior to and since filing of the claim.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017)


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

